DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 3/24/2021 has been entered.
Specification
3.	The abstract of the disclosure is objected to because of legal languages “comprising, said and means” throughout the abstract. Correction is required. See MPEP § 608.01(b).
4.	The disclosure is objected to because of the following informalities: claims 1-20 should not be part of the specification and section headings, such as for example “brief description of the drawings" and "detailed description" are missing. Appropriate correction is required. 
Claim Objections
5.	Claims 6 and 7 are objected to because of the following informalities: in claims 6 and 7, the narrative recitations “its” in claim 6, lines 4, 8 and in claim 7, lines 4, 19 lead to issues with antecedent basis and clarity. Appropriate correction is required.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: displacement means and drive means in claim 1.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3, 6-11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
I- Regarding claim 6, the word "i.e." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  


III- Regarding claims 8-9 and 11, the word "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
IV- Regarding claim 15, the phrase "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  
V- Claims 3 and 6 recite the limitation "said valve rod” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 6, 9, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keating et al. 9,212,041.
Keating et al. disclose electronic pouring device (10) for dosing a pre-determined amount of liquid from a liquid container (14), which comprises a housing (40), the housing comprising an inlet opening (43) and an outlet opening (beyond element 60 forms the outlet opening) for the passage of liquid from the liquid container, a valve comprising a valve member (64) for controlling the passage of the liquid and a valve seat (60) at the outlet opening for arresting the valve member in a closed position, a liquid internal region (32 to outlet 47) for accommodating valve member and for allowing the passage of the liquid through the housing; a dry internal region (as seen in Figures 3 and 4) for accommodating displacement means (75) for displacing the valve member against the valve seat into the closed position, or for displacing the valve member away from the valve seat into an opened position, the displacement means comprising drive means (76) and transmission means (72, 74), a membrane (58, 59) for separating the dry internal region from the liquid internal region, a valve rod (62); a set of sensors (82, 84); a device for measuring flow of the liquid (col. 7, ll. 1-3); an inclination detector (96) for registering the inclination of the electronic pouring device with respect to a vertical axis; wherein the device for measuring the flow of liquid and the inclination detector are adapted to cooperate with each other for determining when the pouring of the liquid is initiated, by activating the drive means and thereby displacing the valve member into the opened position (col. 12, ll. 42-61); within the dry internal region, a printed circuit board (PCB) (80) containing electronic components including communication means for wireless communication with an external transmitter.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. 9,212,041 in view of Zapp et al. 8,925,769.
Keating et al. have taught all the features of the claimed invention except that a visual display adapted on the exterior surface of the housing for at least indicating the liquid brand or type and/or the pre-determined amount of liquid. Zapp et al. teach the use a pouring device a visual display adapted on the exterior surface of the housing for at least indicating the liquid brand or type and/or the pre-determined amount of liquid (col. 6. ll. 53-66 and as seen in Figure 12).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Zapp et al. onto the pouring device of Keating et al., in order to indicate the type and tracking of the product being dispensed. 
Allowable Subject Matter
14.	Claims 2-5, 7-8, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754